Appeal by the defendant from two judgments of the County Court, Suffolk County (Kahn, J.), both rendered April 21, 2006, convicting him of criminal contempt in the first degree and aggravated harassment in the second degree under indictment No. 1306-05, and criminal contempt in the first degree and aggravated harassment in the second degree under indictment No. 1786-05, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contentions that his pleas of guilty should be vacated because they were not knowingly, voluntarily, and intelligently made, and that the County Court should not have accepted the pleas without holding a hearing on his competence, are without merit. Although the defendant had been released from the Mid-Hudson Forensic Psychiatric Center shortly before he entered his pleas, there is no basis in the record to support the conclusion that at the time of the plea proceeding, he lacked the capacity to understand the proceeding or that he was unable to assist in his defense (see CPL 730.30 [1]; People v Hollis, 204 AD2d 569 [1994]). The responses made by the defendant at the plea and sentencing proceedings were appropriate and did not indicate that he was incapacitated (see People v Pryor, 11 AD3d 565 [2004]; People v Hansen, 269 AD2d 467 [2000]).
The defendant’s remaining contentions are unpreserved for appellate review. Dillon, J.P., Miller, Balkin, Leventhal and Austin, JJ., concur.